Citation Nr: 1623492	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-20 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a heart disorder, claimed as secondary to postoperative drainage of hepatic abscess of the right lobe of liver with abdominal scars.

3.  Entitlement to service connection for a blood disorder, claimed as secondary to postoperative drainage of hepatic abscess of the right lobe of liver with abdominal scars.

4.  Entitlement to a compensable rating for postoperative drainage of hepatic abscess of the right lobe of liver with abdominal scars.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to January 1974 and from July 1983 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2013, the Board remanded the case for additional development and it now returns for final appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  At no time during the pendency of the claim does the Veteran have a current diagnosis of bilateral hearing loss as defined by VA regulations, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

2.  A heart disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of service discharge, and is not caused or aggravated by a service-connected disability.

3.  A blood disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by a service-connected disability.

4.  For the entire appeal period, the Veteran's postoperative drainage of hepatic abscess of the right lobe of liver with abdominal scars is asymptomatic, and his scars are not unstable or painful, do not affect an area of at least 6 square inches (39 sq. cm.), and have not been shown to result in limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for a heart disorder have not been met.         38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a blood disorder have not been met.         38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The criteria for a compensable rating for postoperative drainage of hepatic abscess of the right lobe of liver with abdominal scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.114, Diagnostic Code 7310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard May 2007 and August 2007 letters were issued to satisfy the duty to notify provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In its December 2013 remand, the Board acknowledged that the Veteran had not received notice on how to substantiate a claim for service connection based on a secondary theory of entitlement.  Thereafter, a standard December 2013 letter was issued to correct this deficiency.  Id.  The readjudication of the claims on appeal in a March 2014 supplemental statement of the case cured this timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim is sufficient to cure a timing defect).

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In the instant case, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  The Board observes that he informed VA that he received treatment at Memorial Hermann Baptist-Beaumont Hospital.  As such, VA requested these records, but, in September 2007, the hospital responded that no records could be located.  Additionally, there is no indication that the Veteran receives disability benefits through the Social Security Administration.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Furthermore, Veteran was provided with VA medical examinations in September 2007, May 2008, and January 2014.  The examinations, along with the medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities and conditions in sufficient detail so that the Board's evaluations are fully informed, and contain reasoned explanations.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims and no further examination is necessary.

In December 2013, the Board remanded the case for additional development, to include affording the Veteran VCAA notice with regard to secondary service connection, obtaining additional VA treatment records, and affording the Veteran a VA examination so as to determine the nature and etiology of his heart and blood disorders.  As discussed in the preceding paragraphs, additional VCAA notice was provided in a December 2013 letter, additional VA treatment records were obtained, and the Veteran was afforded a VA examination in January 2014 in regard to his heart and blood disorders.  Therefore, the Board finds that the AOJ has substantially complied with the December 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

II.  Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, arteriosclerosis, and cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran seeks service connection for bilateral hearing loss, a heart disorder, and a blood disorder.  For the reasons that follow, the Board finds that all three claims must be denied.

Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss.  The Board finds, however, that the Veteran's hearing impairment does not qualify as a disability for VA purposes at any time pertinent to the pendency of his claim and, thus, there is no disability for which service connection may be granted.  

Audiological testing performed at the September 2007 VA examination produced the following puretone threshold and Maryland CNC Test results:




HERTZ
CNC

500
1000
2000
3000
4000
Avg
%
RIGHT
15
15
15
15
10
14
100
LEFT
15
20
15
20
20
19
100

Such audiological findings do not meet VA's definition of hearing loss under 38 C.F.R. § 3.385.  Furthermore, VA and private treatment records have also been reviewed; however, they do not reflect a current diagnosis of hearing loss pursuant to VA regulations.

Therefore, the Board finds that the probative evidence of record fails to demonstrate a current diagnosis of bilateral hearing loss at any point during the pendency of the claim. While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claim.  In this regard, there is no evidence that such disability meets the standards of hearing loss under 38 C.F.R. § 3.385 and, in fact, all audiometric testing conducted prior to, and during, the pendency of the claim fails to reflect bilateral hearing loss as defined by VA regulations.

The Board has considered the Veteran's allegations that he suffers from hearing loss due to noise exposure in service.  However, the Board must adhere to the guidelines of 38 C.F.R. § 3.385, which do not provide for a finding of a current disability for puretone thresholds or speech recognition scores that fail to meet the required minimum puretone thresholds and speech recognition scores listed in the regulation.

Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of bilateral hearing loss as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of bilateral hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, as the objective medical evidence is against the finding that the Veteran's hearing loss rises to the level that allows for compensation under the governing law and regulation, the Board finds that he does not have a current diagnosis of bilateral hearing loss for VA purposes prior to, or during, the pendency of the claim.  As such, service connection for bilateral hearing loss is not warranted.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Heart Disorder  

The Veteran seeks service connection for a heart disorder.  For the reasons that follow, the Board finds that service connection for a heart disorder is not warranted.

A January 2014 VA examination shows that the Veteran has a current diagnosis of coronary artery disease (CAD), and that he experienced a myocardial infarction in 1999.  

The Veteran's service treatment records (STRs) do not show complaints, treatment, or a diagnoses referable to a heart condition and there is no evidence that he manifested arteriosclerosis or cardiovascular-renal disease within one year of service discharge in January 1974 or May 1986.  This is consistent with the Veteran's assertions that his heart disorder is related to his service-connected liver abscess and the septicemia that occurred concurrent to the related 1975 surgery.  In essence, the Veteran claims that the septicemia caused his heart disorder.  

In January 2014, the Veteran underwent a VA examination that considered this etiology.  The examiner wrote that, after reviewing the record, the Veteran's verbal history, and conducting a physical examination, the Veteran's CAD is less likely than not proximately due to or the result of his service-connected liver abscess and its associated septicemia.  The main cause of CAD is cholesterol-based plaque developing in the heart.  The risk factors for which include high cholesterol, high blood pressure, smoking, male gender, and a family history of CAD.  The examiner acknowledged that an infection, it is thought, may contribute to the development of CAD either directly or through the inflammatory process; however, clinical evidence to support this theory is lacking.  Additionally, a transient infection, as occurred in the Veteran's case, would not cause persistent inflammation, and though theoretically it could increase the risk of a cardiac event during the infection, it is not likely to remain a risk factor once the infection has cleared.  The examiner also considered whether the septicemia could have aggravated the Veteran's heart condition; however for the same reasons-primarily its transience-he concluded that it was less likely than not.  Lastly, the examiner noted that the Veteran had a more recent case of septicemia in October 2013 in connection with a hospitalization for epiglottitis and pneumonia, and stated that this occurrence of the infection was separate and unrelated to the 1975 infection.  The record showed both infections to be transient and have resolved, and there was no indication of a problem with recurrent infections.

The Board accords great probative weight to the January 2014 VA examiner's opinion as he considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, there is no contrary medical opinion of record.  

The Board has also considered the Veteran's statements regarding an etiological connection; however, as the Veteran has neither the requisite medical training nor expertise, he is not competent to render such an opinion on this medically-complex issue.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Accordingly, the Board does not find that there is a reasonable basis to conclude that the Veteran's service-connected liver abscess and its associated septicemia proximately caused or aggravated his CAD.  The record also does not show that the Veteran's CAD may be directly or presumptively related to service; and the Board notes that the Veteran has not raised such a contention.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

Lastly, the Board notes that certain disabilities may be eligible for presumptive service connection due to exposure to herbicides while serving in the Korean demilitarized zone (DMZ).  The Veteran's CAD is such a disability.  However, the Veteran has not asserted, and the evidence does not indicate, that he was exposed to herbicides.  Moreover, the Veteran did not serve in or near the Korean DMZ during the period between April 1, 1968 and August 31, 1971-his active service, in general, began in April 1972-and therefore the requirements of 38 C.F.R.              § 3.307(a)(6)(iv) are not met.  Accordingly, presumptive service connection as due to herbicide exposure is not for application.  See 38 C.F.R. §§ 3.307, 3.309.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a heart disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Blood Disorder

The Veteran seeks service connection for a blood disorder.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran's service treatment records (STRs) do not show complaints, treatment, or a diagnoses referable to a blood disorder.  This is consistent with the Veteran's assertions that his heart disorder is related to his service-connected liver abscess and the septicemia that occurred concurrent to the related 1975 surgery.  In essence, the Veteran claims that the septicemia caused his blood disorder.  

In January 2014, the Veteran underwent a VA examination to determine the nature and etiology of this condition.  The examiner found that the Veteran has never had a chronic blood disorder.  The examiner noted that the Veteran underwent surgery for his liver abscess in 1975 and related to that condition he developed septicemia, a bacterial infection of the blood.  The septicemia was transient and resolved completely with treatment.  The Veteran was also prescribed an antibiotic that had a potential side effect of a blood disorder; however, he did not experience that side effect.  The examiner further noted that, in October 2013, the Veteran again had an acute case of septicemia in connection with a hospitalization for epiglottitis and pneumonia.  The examiner noted that, while it was unfortunate that the Veteran contracted septicemia for a second time, it was pathologically unrelated to the incident of septicemia in 1975.  He wrote that, once a bacterial infection is treated and eradicated, as was the case in both instances, it does not generally continue to be a problem.  He added that, while there are certain instances in which a person can have a problem with recurrent infections, based on a review of the Veteran's history and medical records, this was not such a case.  Thus, to the extent that the 2013 occurrence of septicemia could be considered a "blood disorder," it was less likely than not related to his active military service.

The Board accords great probative weight to the January 2014 VA examiner's opinion as he considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Furthermore, there is no contrary medical opinion of record.  

The Board has considered the Veteran's statements regarding the nature and etiology of an alleged blood disorder; however, as he has neither the requisite medical training nor expertise, he is not competent to render such opinions on this medically-complex issue.  See Jandreau, 492 F.3d at 1377.

Accordingly, the Board does not find that there is a reasonable basis to conclude that the Veteran's service-connected liver abscess and its associated septicemia proximately caused or aggravated his a blood disorder.  The record also does not show that the Veteran's claimed blood disorder may be directly related to service; and the Board notes that the Veteran has not raised such a contention.  See Robinson, supra.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a blood disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.

The Veteran's postoperative drainage of hepatic abscess, right lobe of liver with abdominal scars (liver condition), is rated by analogy pursuant to38 C.F.R. § 4.114, Diagnostic Code (DC) 7310, for residuals of a stomach injury.  The Board notes that where a particular service-connected disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology, are closely related.  See 38 C.F.R. §§ 4.20, 4.27; Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992).  Given the general anatomical location of the liver condition, the Board finds that evaluation under DC 7310 is appropriate.  The Board also finds, based on anatomical location, that evaluation under DC 7311, for residuals of a liver injury, is also appropriate.  See 38 C.F.R. § 4.114.  In reaching this determination, the Board notes that the Veteran's disability is asymptomatic and has no functional affects.

Under DC 7310, residuals of a stomach injury are to be rated as peritoneal adhesions pursuant to DC 7301.  Under DC 7301, mild adhesions warrant a noncompensable rating.  Moderate adhesions, characterized by pulling pain on attempting work or aggravated movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension, warrant a 10 percent rating.  Higher ratings are also available for more severe adhesions.

Under DC 7311, residuals of a liver injury are to be separately evaluated as adhesions of peritoneum pursuant to DC 7301, cirrhosis of the liver pursuant to    DC 7312, and chronic liver disease without cirrhosis pursuant to DC 7345.

The rating criteria for DC 7301 are noted above.

Under DC 7312, symptoms such as weakness, anorexia, abdominal pain, and malaise warrant a 10 percent rating.  A note following the DC states that in order to be evaluated pursuant to DC 7312, documentation of cirrhosis (by biopsy or imaging) and abnormal liver function tests must be present.

Under DC 7345, if the chronic liver disease is nonsymptomatic it is rated as noncompensable.  Intermittent fatigue, malaise, and anorexia; or incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12-month period, warrants a 10 percent rating.  Higher ratings are also available for greater levels of severity of chronic liver disease.

The Veteran seeks a compensable rating for his liver condition.  For the reasons that follow, the Board finds that a compensable rating is not warranted.

This conclusion is supported by the May 2008 VA examination report.  The report shows that in February 1975 the Veteran underwent surgery to drain a hepatic abscess of the right liver lobe.  In the 1980s, he reported to experiencing pain and was evaluated.  The evaluation was negative.  The problem did not recur since that point in time.  The Veteran denied experiencing any symptoms, and it was noted that the condition is currently stable and not treated.  The examiner determined that the liver condition is asymptomatic.  The examiner also noted the presence of two well-healed surgical scars.  One was approximately 13 inches by 0.3 inches in the mid-abdomen and the other was 1.3 inches by 0.1 inches in the right lateral abdomen.  There was no tenderness, adhesion of scar tissue, or sign of infection.  
 
The Veteran's treatment records are consistent with this evaluation.  Consequently, the Board finds that his liver condition is asymptomatic for the entirety of the appeal period.  Furthermore, the Veteran has not alleged any current symptoms or functional defects related to this condition or the scars.

Accordingly, the Board finds that the requirements for a compensable rating pursuant to DC 7310 have not been met.  38 C.F.R. § 4.114.  The Board reaches the same conclusion based on the same rationale with regard to an evaluation under DC 7311 and its related DCs of 7312 and 7345. 38 C.F.R. § 4.114.  

Additionally, while there are scars associated with such service-connected disability, and such are not unstable or painful, do not affect an area of at least 6 square inches (39 sq. cm.), and have not been shown to result in limitation of function.  Therefore, a separate compensable rating is not warranted for the Veteran's abdominal scars.  38 C.F.R. § 4.118, DCs 7800-7805.

The Board has considered whether additional staged ratings under Hart, supra, as appropriate for the Veteran's liver condition; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning any staged rating for this disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's liver condition with the established criteria found in the rating schedule.  However, as such disability is asymptomatic, the Board finds that his symptomatology is fully addressed by the rating criteria under which his liver condition is currently evaluated.  

The Board is cognizant of the Court's decision of Johnson v. McDonald, in which the Federal Circuit held that 38 C.F.R. § 3.321(b)(1) "entitles a Veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations."  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran's sole service-connected disability is his liver condition.  Accordingly, no further action pursuant to Johnson v. McDonald is necessary.

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected liver condition.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board acknowledges that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the Veteran or the record.  However, the record does not show that the Veteran is unemployable due to his liver condition.  Rather, as noted at the May 2008 VA examination, while he was unemployed, such was due to leg pain.  Therefore, the Board finds that a claim for TDIU is not raised and need not be further considered.

In adjudicating the Veteran's claim herein, the Board has also considered the applicability of the benefit of the doubt doctrine.  However, the Board finds that the preponderance of the evidence is against the award of a higher rating.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a heart disorder is denied.

Service connection for a blood disorder is denied.

A compensable rating for postoperative drainage of hepatic abscess of the right lobe of liver with abdominal scars is denied.


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


